Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.  
The applicant argues that the species are not mutually exclusive.  First, the applicant did not raise the issue of mutually exclusive in response to the restriction requirement and only argued that because the species were related in subject that they did not represent a search burden.  
Second, when the restriction requirement was made, the embodiments were mutually exclusive.  For instance, claim 1 required embedded heating element while claim 12 required a directly written heating element.  These are distinct and are not disclosed as being used together in the specification (i.e. mutually exclusive).
Applicant’s arguments concern claim amendments addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not disclose a passageway in the ceramic substrate that allows a vapor mixture to flow through.  In particular, the ceramic substrate disclosed with a directly written heating element is disclosed as having an internal wire passageway 136-1 [0237].  There is no disclosure that vapor passes through this passageway.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vapor mixture flows to the mouthpiece through a passageway in the ceramic substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2009/0272379 as the US equivalent EP 08251579) of in view of Mifune et al. (US 6,102,688), Thout Rann et al. (US 2006/02215) and Collins (US 5,521,576).
Regarding claims 1, 2, 4, 7, 8-10, 
Thorens et al. do not disclose a “ceramic substrate” in contact with the substance to be vaporized in the cartridge.  However, Thorens et al. disclose the use of a wick, but do not disclose the material.  It is known to form heat resistant capillary wicks out of ceramics.  For example, Mifune et al. disclose a cigarette lighter with a porous ceramic wick composed of a, “porous ceramic sintered body formed in round rod-like shape, contains continuous bubbles (capillary passages) inside.” (col. 7, line 66—col. 8, line 2).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ceramic wick of Mifune et al. in the electrically heated smoking system of Thorens et al. because Thorens et al. disclose the need for a capillary wick.  Although Mifune et al. is not analogus to Thorens et al., the art concerns the same technical problem (wick materials) faced by the applicant and by Thorens et al.  Although the applicant uses the term “ceramic substrate” the ceramic substrate is a wick (see claim 8).  
Thorens et al. disclose numerous possible heating element arrangements [0009-0012] but do not teach "a heating element directly written to a support member." However, directly written, also known as printed, heating elements are known in the art. For example, Thout Rann et al. disclose a heater for vaporizing materials and that the heater may be a resistor in a ceramic block, a wire heater, a printed ink circuit, an etched foil heating device, a positive temperature coefficient heater (PTC), or the like (0047), several of which are also disclosed by Thorens [009-0012]. It would have been obvious to one of ordinary skill in the art at the time of invention to use a printed ink circuit heater (i.e. directly written) in place of the wire-wound heater of Thorens et al. because it would have been within the ability of one of ordinary skill to replace one 
Regarding claim 3, the heating elements disclosed by Thorens et al., Thout Rann et al., and Collins are all inherently conductive materials (even if they are considered electrically resistive, even resistors are considered to be conductive and not insulators). 
Regarding claims 4, Thorens et al. disclose an aerosol forming chamber between the end of the wick and the air outlet.  As illustrated in figure 2, the chamber is within a housing.  As illustrated in figure 3, the housing contains at least 2 air holes to allow air flow.     
Regarding claims 5 and 6, the wick of Thorens et al. and Mifune et al. is porous.  A porous material inherently contains pores (i.e. passageways) for air and vapor to flow through to the mouthpiece.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/Primary Examiner, Art Unit 1747